Citation Nr: 0533552	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-17 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for a skin 
disorder. 


REPRESENTATION

Veteran represented by:	Cornelius Sullivan, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  This case was remanded in 
October 2004 and returns to the Board for appellate review.  
However, for the reasons explained below, the Board finds 
that additional development is necessary prior to 
adjudication of the veteran's claim on the merits.  As such, 
this appeal is remanded and VA will notify the veteran if 
further action is required on his part.  

The Board observes that the July 2002 rating decision on 
appeal denied an evaluation in excess of 10 percent for the 
veteran's service-connected skin disorder (denominated by the 
RO as nevus unius lateris, left lower extremity).  During the 
course of his appeal, the veteran was granted an increased 
rating, to 30 percent, in a January 2004 Decision Review 
Officer (DRO) decision.  Thereafter, in a January 2004 
statement, the veteran specifically expressed disagreement 
with this decision.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the benefit sought on appeal has 
not been fully granted, and since the veteran did not 
withdraw his claim of entitlement to an increased rating for 
such service-connected disability, the matter remains before 
the Board for appellate review.

The October 2004 Board remand referred the veteran's claims 
of entitlement to service connection for disorders of the 
back, knees, and left ankle to the RO for appropriate action.  
There is no indication that any action has been taken to 
date.  Also, in a January 2004 statement, the veteran 
contended that he was entitled to an earlier effective date 
of February 25, 1994, for all compensatory awards.  As such, 
these issues are referred to the RO for appropriate action.


REMAND

The veteran is service-connected for nevus unius lateris, 
left lower extremity, currently evaluated as 30 percent 
disabling pursuant to Diagnostic Code 7899-7806, effective 
May 13, 2002.  (38 C.F.R. § 4.27 provides that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.)  He contends 
that his service-connected skin disorder has spread to his 
right leg and that he currently experiences pain, ulcers, 
skin breakdown, scarring, swelling, oozing, weeping, and 
discoloration.  The veteran also alleges that he has 
difficulty working as a result of his service-connected skin 
disability.  Therefore, he claims that he is entitled to a 
rating in excess of 30 percent for such disability.

The Board observes that the rating criteria governing skin 
disabilities, Diagnostic Code Series 7800, was amended 
effective August 30, 2002.  As the veteran filed his claim 
for an increased rating in May 2002, both sets of rating 
criteria must be considered in evaluating the veteran's 
service-connected skin disability.  See VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Dudnick v. Brown, 
10 Vet. App. 79 (1997).  The Board observes that the veteran 
is rated by analogy under Diagnostic Code 7806, pertinent to 
dermatitis or eczema.  Although notified of pre- and post-
August 2002 diagnostic criteria pertinent to dermatitis and 
his claim was considered under both sets in the January 2004 
DRO decision, the January 2004 statement of the case, and 
August 2005 supplemental statement of the case, the Board 
finds that the medical evidence of record is deficient for 
the purpose of adequately rating the veteran's skin disorder 
under the criteria effective August 2002.  Moreover, under 
the amended Diagnostic Code 7806, dermatitis or eczema may 
also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending on the predominant 
disability.  Therefore, while on remand, the agency of 
original jurisdiction should consider the applicability of 
such alternate diagnostic codes.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

The Board observes that the veteran was last afforded a VA 
examination in June 2002.  At the time of the VA examination, 
it was noted that the veteran was diagnosed with 
neurodermatitis and stasis dermatitis with ulceration in 
addition to nevus unius lateris.  Additional treatment 
records also show evidence of bilateral varicosities and 
bilateral excoriated skin breakdown.  It is unclear whether 
such additional skin disorders are part of, or a result of, 
the veteran's service-connected left lower extremity skin 
disability.  As such, an examination is necessary in order to 
determine the extent of the veteran's skin disorder, to 
include whether it affects his right lower extremity.  

Furthermore, as indicated previously, the June 2002 VA 
examination does not address the criteria for rating 
dermatitis or eczema under the regulations effective August 
2002.  Diagnostic Code 7806 rates dermatitis or eczema based 
on the percentage of the entire body or exposed area 
affected, or, based on the type of therapy prescribed.  Such 
criteria were not addressed at the June 2002 VA examination 
and treatment records do not speak adequately to such 
factors.  Also, since the June 2002 examination, the veteran 
has alleged that his service-connected skin disability has 
increased in severity and, as a result, he has had difficulty 
working.  Therefore, the Board concludes that another VA 
examination is necessary to obtain contemporary clinical 
findings and conclusions in order to ensure evaluation based 
on an accurate disability picture.  

Additionally, there appear to be outstanding VA records 
pertinent to the veteran's appeal.  In October 2005, 
following transfer of the record to the Board, the veteran 
submitted medical records from Brigham and Women's Hospital 
and the West Roxbury VA Medical Center.  As such, it appears 
that there may be additional VA treatment records available.  
Therefore, a remand is necessary to obtain any outstanding 
treatment records from the West Roxbury VA Medical Center.  
Also, while on remand, the agency of original jurisdiction 
should consider such newly received evidence and issue a 
supplemental statement of the case.


For the above reasons, the case is REMANDED for the 
following:

1.  Appropriate steps should be taken to 
obtain any outstanding treatment records 
from the West Roxbury VA Medical Center.  
A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

2.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA examination.  The purpose 
of this examination is to determine the 
nature and severity of the veteran's 
service-connected skin disorder.  The 
claims file should be made available to 
the examiner for review and the examiner 
should confirm in his written report that 
he reviewed the file.  The examiner 
should diagnose all skin disorders shown 
to be present and provide an opinion as 
to whether they are related to the 
veteran's service-connected nevus unius 
lateris, left lower extremity.  The 
examiner should identify all areas 
affected by the veteran's service-
connected skin disability, and report 
findings with respect to each of the 
following factors: (a) the degree of any 
exfoliation, exudation, ulceration, 
itching, or disfigurement; (b) the 
percentage of entire body, and also of 
exposed areas, affected; (c) whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required, for how long a duration in a 
12-month period, and whether the therapy 
is intermittent or constant; (d) whether 
any area on the head, face, or neck 
affected by the service-connected skin 
condition is indurated, inflexible, 
abnormal in texture, or hypo- or hyper-
pigmented, and if so, what is the area 
(in square inches or centimeters) 
involved for that characteristic; (e) 
whether there is gross distortion or 
asymmetry of any feature or paired set of 
features from the skin condition; (f) 
whether any scab or scarring has occurred 
as a result of the veteran's skin 
disorder, and, whether such scab(s) or 
scar(s) cause limited motion, are deep, 
superficial, unstable, tender, or painful 
on examination.  Also, the size of the 
area (in square inches or centimeters) of 
the scabbing or scarring should be 
reported.  The examiner should also 
provide an opinion concerning the overall 
degree of social and industrial 
impairment resulting from the veteran's 
service-connected skin disability, to 
include the impact on his employability.  
The rationale for all opinions expressed 
must be provided.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated under both the pre- and 
post-August 2002 criteria, with 
consideration of all potentially 
applicable diagnostic codes, to include 
those pertinent to disfigurement and 
scars.  The entirety of the evidence, to 
include records associated with the 
claims file after the August 2005 
supplemental statement of the case was 
issued, should be considered.  If the 
claim remains denied, the veteran and his 
attorney should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

